Title: [1779 December 15. Wednesday.]
From: Adams, John
To: 


      1779 December 15. Wednesday. This Morning We arose at five O Clock, went over the Water in a Boat and mounted our Mules, thirteen in Number, and two Mulateers, one of whom went before for a Guide, and the other followed Us, to pick up Stragglers. We rode over very bad roads and very high Mountains where We had the View of a very extensive Country, appearing to be a rich Soil and well cultivated, but there were very few plantations of Trees. We saw some Orange Trees, some Lemmon Trees, many Madeira Nut Trees, and a few, but very few Oaks. We dined at Hog Bridge, about half Way to Corunna upon Provision made by the Consul whose Attention and Politeness as well as that of the Vice Consul at Ferrol had been very conspicuous. We arrived at Corunna about seven O Clock and allighted at an Inn kept by Persons who spoke French. An Officer who spoke English held open the Gate for Us to enter, attended Us to our Lodgings, and then insisted on our visiting the General, who is Governor of the Province, and a Colonel, who commands under him and is military Governor of the Town. These are both Irish Gentlemen; and made many Professions of Friendship to our Cause and Country. The Governor of the Province, told me he had orders from Court to treat all Americans as the best Friends of Spain. They were all very inquisitive about Mr. Jays Mission: to know who he was, where he was born, whether he had ever been a Member of Congress, and Whether President. When he embarked—in what Frigate—Where he was destined, whether to France or Spain, and to what Port of France, Brest, L’orient or Nantes.
      The General politely invited me to dine. Said that Spaniards made no Compliments but were very sincere. He asked me, when this War would finish? I answered not yet; but when the Kings of France and Spain would take the Resolution to send twenty or thirty more Line of Battle Ships to reinforce the Count D’Estaing and enable him with the Cooperation of Americans to take all the British Forces and Possessions in America.
     